DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 27 January 2020 has been entered.  Claims 1-7 remain pending in the application, and new claim 8-15 have been added.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 26 October 2021.  Applicant’s further explanation regarding how the radial outer surface and the portion of a rear surface of the shower device opposite the spray face and on an external portion of the shower device are shown in the Drawings has overcome the objection to the Drawings previously set forth in the Non-Final Office Action dated 26 October 2021.  
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record discloses the multi-mode shower device described in the Non-Final Office Action dated 26 October 2021.  While both Bui (US 2004/0217209) and Qiu et al. (US 2011/0073678), which are considered to be the closest prior art, disclose elements which can be considered to be a “clamp” (see element 14 of Bui and element 22 of Qiu), neither of these elements are supported on the portion of the rear surface of the spray device and on the external portion of the shower device; rather both Bui and Qiu disclose these elements arranged in the interior of the shower device (see fig. 1 of Bui and fig. 4 of Qiu).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752